Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should be on a separate sheet with no other markings. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “A windowed cornet package having a cornet package…” since it is unclear if the windowed cornet package and the cornet package are the same structure. Examiner suggests replacing the limitation with “A windowed cornet package comprising: a cornet package…”.
Claim 1 recites the limitation "the ice cream" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 is rendered indefinite by the limitation “a transparent barrier” since it is unclear if the transparent barrier is the same as that previously defined in line 1, or a different transparent barrier. Examiner suggests replacing the limitations of claim 2 with “wherein said transparent barrier is disposed on said window and enables viewing of an interior of the cornet package”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pape et al. (US 2,323,841).
Regarding claim 1, Pape discloses a windowed cornet package (See Fig. 1) having a cornet package (10) into which an ice cream, prepared from any kind of dried and fresh fruit according to the consumer preferences, is capable of being placed, characterized in that said cornet package comprises window (at 17) located on said cornet package, a transparent barrier (transparent sheet described in column 3, lines 5-11) connected with said window (as shown in Fig. 1).
Regarding claim 2, Pape discloses said transparent barrier is disposed on said window and enables viewing of an interior of the cornet package (as shown in Fig. 1).

Regarding claim 4, Pape discloses the window (at 17) is fully capable of having an advertisement area applied thereon.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebrand et al. (US 2014/0342056).
Regarding claim 1, Lebrand discloses a windowed cornet package (See Fig. 1) having a cornet package (1) into which an ice cream, prepared from any kind of dried and fresh fruit according to the consumer preferences, can be placed, characterized in that said cornet package comprises window (as described in [0031]) located on said cornet package, a transparent barrier (transparent window as described in [0031]) connected with said window.
Regarding claim 2, Lebrand discloses said transparent barrier is disposed on said window and enables viewing of an interior of the cornet package.
Regarding claim 3, Lebrand discloses he window has any desired geometric figure.
Regarding claim 4, Lebrand discloses the window is fully capable of having an advertisement area applied thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735